DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent which may issue from US Applications No. 15/742540, 16/613518 or 16/474342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a new prior art reference has been relied upon below which does not teach the presence of amorphous phases.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Defect-Controlled Formation of Triclinic Na2CoP2O7 for 4V Sodium-Ion Batteries” cited in IDS).
In regard to claims 1-3 and 6-7, Kim et al. teach a sodium ion battery and a cathode (see title, positive electrode) including a positive electrode active material for a sodium-ion secondary battery, the positive electrode active material containing a triclinic P (rose form) crystalline phase (pages 6662-6663) with crystals having a crystal form represented by a general formula Na2CoP2O7 which falls within and therefore overlaps the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 above). The prior art does not describe an amorphous phase and therefore none is assumed present; the prior art specifically tailors the crystal structure being formed (to be the rose form) for the enhanced electrochemical properties associated therewith in a manner which obviates forming an active material which is free from additional phases (such as an amorphous phase).
In regard to claim 5, Kim et al. teach coating the samples in graphite as a conductive aid (page 6664 second column) and does not disclose a solid electrolyte, therefore, while no particular ranges are disclosed by the prior art, presumably the active material includes about 90% the positive electrode active material and up to about 15% conductive agent (as such is typical for the range of conductive additives in the battery electrode art) in a manner which obviate the claimed ranges (note the claims allow for 0% of conductive agent or solid electrolyte).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. as applied to claim 3 above, and further in view of Nose (US Pub 2015/0180024 newly cited).
In regard to claims 4, Kim et al. teach the battery as applied above but does not disclose particulars of the electrolyte.  However, Nose teach a similar sodium ion battery and a cathode (see title, positive electrode) including a positive electrode active material for a sodium-ion secondary battery, the positive electrode active material with a general formula NaxMyP2O7 where M may include Co (paragraph [0020, 0041]) and the desirability to use a sodium ion-conductive solid electrolyte (paragraph [0146-0155]) which may be used to form an all solid battery which avoids the problems associated with liquid electrolytes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sodium ion conductive solid electrolyte in the battery of Kim et al. as such allows for the formation of an all solid battery as taught by Nose.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saka et al. (US Pub 2011/0117415) teaches positive electrodes of various compositions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723